EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
Applicant’s arguments and amendments set forth on page 5 of the Amendment filed January 13, 2022 (herein “Amendment”) regarding the rejections against claims 1 and 8, and the remaining claims dependent therefrom, claims 6-7 and 13-14, under 35 U.S.C. 112(b), are persuasive and the rejection is withdrawn.
Further, claims 1, 6-7, 8, and 13-14 are allowable over the cited art of record, for the reasons already provided on pages 6-7 of the Non-Final Office Action dated November 8, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M KOETH whose telephone number is (571)272-5908.  The examiner can normally be reached on Monday-Friday, 9:30a-6:30p, Eastern Time Zone.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



MICHELLE M. KOETH
Primary Examiner
Art Unit 2656


/MICHELLE M KOETH/Primary Examiner, Art Unit 2656